DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL. —The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In Claim 2, the limitation indicating that rigid secondary panels each comprise a rigid frame and an inner panel face is not supported by the originally filed disclosure.  Although the specification indicates that primary panels may comprise a rigid frame and an inner face, the feature is only presented as a feature of primary panels.  Associating the feature with secondary panels represents new matter which cannot be added to the specification.  
Claims 17-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greene, U.S. Patent No. 4,834,060, in view of Lieber, U.S. Patent No. 5,472,107, and in further view of Gualersi et al., U.S. Patent No. 8,651,309.  As to Claim 1, Greene teaches a ball launching system comprising a ball hopper (23) comprising a plurality of primary panels forming first sides of the ball hopper and a plurality of secondary panels forming second sides of the hopper, Col. 3, .

    PNG
    media_image1.png
    440
    784
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    740
    722
    media_image2.png
    Greyscale


Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greene, in view of Lieber and Gualersi, as applied to claim 1 above, and further in view of Catchpole, Great Britain Patent Application No. GB 959,600.  Greene, as modified, substantially shows the claimed limitations, as discussed above.  Greene, as modified, does not disclose that secondary panels may comprise a rigid frame and an inner panel face material.  Catchpole teaches that a .    
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greene, in view of Lieber and Gualersi, as applied to claim 1 above, and further in view of Kovacs et al, U. S. Patent No. 5,125,653.  Greene, as modified, substantially shows the claimed limitations, as discussed above.  Greene teaches a dispensing mechanism (33) as discussed above, which comprises a ball dispensing channel (noting dispensing mechanism configured as a chute) configured to receive the at least one ball and feed it to a plurality of motor driven wheels (48), Col. 4, ln. 31-36.  Greene is silent as to a pre-launch chamber disposed under the carousel.  Kovacs teaches a ball throwing machine having dispensing mechanism including a pre-launch chamber, which receives a ball from a hopper and a ball dispensing channel configured to receive a ball from the pre-launch chamber and feed it to a plurality of motor driven wheels, Col. 3, ln. 14-25 and see drawing below.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Greene, as modified, with a pre-launch chamber configured to receive a ball and deliver the ball to a dispensing channel, as taught by Kovacs, to provide Greene, as modified, with an area upstream of the dispensing channel to accommodate a mechanism for moving a ball into contact with the motor driven wheels, to yield the predictable result of facilitating control of the timing of ball launch.

    PNG
    media_image3.png
    592
    698
    media_image3.png
    Greyscale

Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greene, in view of Lieber, Gualersi, and Kovacs as applied to claims 1 and 4 above, and further in view of Qian et al., U.S. Patent Application No. 2017/0326428.  Greene, as modified, substantially shows the claimed limitations, as discussed above.  As to Claim 5, Greene, as modified, is silent as to the dispensing mechanism further comprising a dispense gate.  Qian teaches a ball launcher comprising a dispensing mechanism comprising a dispense gate (420) configured to hold at least one ball within a pre-launch chamber (421) until the dispense gate is actuated to feed the ball to a dispensing channel (300), paragraphs 0117 and 0118.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Greene, as modified, with dispense As to Claim 6, Greene teaches a motor configured to actuate the carousel (ball feeding mechanism), Col. 1, ln. 44-45, and Qian teaches a motor configured to operate the dispense gate, paragraph 0117.  It would have been obvious to one of ordinary skill at the effective filing date to provide Greene, as modified, with a motor actuated dispense gate, as taught by Qian, to provide Greene, as modified, with known substitute source of power for a dispense gate.  Greene, as modified, discloses the claimed invention except for providing a dispensing motor actuating the carousel and the dispense gate.  It would have been obvious to one of ordinary skill in the art at the effective filing date to arrange a dispensing motor to power both features, since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, supra.   As to Claims 7 and 8, Qian teaches that the ball launching system may comprise a ball detection sensor disposed proximate to the pre-launch chamber (ball launch aisle) configured to detect whether a ball is present in the pre-launch chamber and to send a signal to the ball launch mechanism, paragraph 0017.  Control electronics  (control device) may be configured to actuate the dispensing motor (conveyor) in response to the signal, paragraph 0025, and that a control signal to launch a ball may be received from a mobile device in communication with the ball launching system, paragraph 0087.   It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Greene, as modified, with a ball detection sensor issuing a ball present signal to actuate the dispensing motor and to have a control signal to launch a ball received from a mobile device, as taught by Qian, to provide Greene, as modified, with detection of a ball in the pre-launch chamber, signaling and remote . 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green, in view of Lieber, GualersiLim, Kovacs, and Qian, as applied to claims 1 and 4-8 above, and further in view of Salansky, U.S. Patent No. 5,107,820.  Greene, as modified, substantially shows the claimed limitations, as discussed above.  Qian teaches that the ball launching system delivers power to the launching wheels, when a sensor detects a ball in a launch aisle, paragraphs 0042 and 0043, suggesting that the system of Greene, as modified, has powered off during a period when the sensor does not detect a ball in the launch aisle, but Greene, as modified, is silent as to specifically shutting off the motor driven wheels after a predetermined time when no ball is detected.  Salansky teaches a ball throwing device including control electronics (sensor) configured to shut off a launcher if a ball detection sensor has not detected a ball present in a pre-launch chamber (ball failing to appear) for a predetermined time period, Col. 2, ln. 39-41.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Greene, as modified, with control electronics configured to shut off the launcher if a sensor has not detected a ball for a predetermined time, as taught by Salansky, to provide Greene, as modified, with control electronics configured to shut off the plurality of motor driven wheels if a sensor has not detected a ball in a pre-launch chamber for a predetermined time period, to yield the predictable result of conserving energy when the system is not active. 
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greene, in view of Lieber, Gualersi, Kovacs, and Qian as applied to claims 1 and 4-8 above, and further in view of Scott, U.S. Patent No. 4,116,192.  Greene, as modified, substantially shows the claimed limitations, as discussed above.  Greene, as modified, is silent as to a jam detection .  
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greene, in view of Liber, and Gualersi, as applied to claim 1 above, and further in view of Humphrey et al., U. S. Patent No. 5,641,080.  Greene, as modified, substantially shows the claimed limitations as discussed above.  Greene, as modified, is silent as to a multi piece carousel.  Humphrey teaches a multi-piece carousel selectively configurable between an operating configuration and a storage configuration, where a top piece is configured to nest within a bottom piece in a storage configuration, Col. 3, ln. 23-29.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Greene, as modified, with a two piece carousel configured such that top and bottom pieces could be nested, as taught by Humphrey, to provide Greene, as modified, with a compact carousel, to yield the predictable result of facilitating packing and transporting the launching system.  
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greene, in view of Liber and Gualersi, as applied to claim 1 above, and further in view of Sunseri et al., U. S .
Claims 14 -16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greene, in view of Lieber and Gualersi, as applied to claim 1 above, and further in view of Qian.  Greene, as modified, substantially shows the claimed limitations, as discussed above.  As to Claim 14, Greene teaches control electronics configured to actuate a first launching wheel motor configured to drive a first motor driven wheel and a second launching wheel motor configured to drive a second motor driven wheel, wherein the actuating comprises rotating at least one of the first and second launching wheel motors at a particular speed, noting a pair of motors (35) and wheels (48), Col. 4, ln. 1-6, 18-20, and Col. 1, ln. 46-52.  Greene, as modified, is silent as to a control signal received from a mobile device.  Qian teaches that a ball launching system may be controlled by signal from a mobile device, paragraphs 0119 and 0120.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Greene, as modified, with the system configured for control by signal from a mobile device, as taught by Qian, to provide Greene, as modified, with a known substitute configuration for controlling operation of the system.  As to Claim 15, Greene teaches control electronics further configured to adjust a rotational speed of at least one of a first or second launching wheel motor based at least in part on feedback information provided by a closed-loop feedback system, Col. 1, ln. 44-61 and Col. 6, ln. 3-29.  As to Claim 16, Qian teaches that control electronics may be configured .  
Claims 17 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greene, in view of Lieber, Gualersi, Kovacs, and Sunseri.  As to Claim 17, Greene, as modified by Lieber and Gualersi, is applied as in Claim 1, Kovacs is applied as in Claim 4, and Sunseri is applied as in Claim 13, with the same obviousness rationales being found applicable.  Greene teaches the ball dispensing mechanism (33) and launching mechanism coupled to the frame, which comprises a base of the system, Col. 3, ln. 64-65 and Col. 4, ln. 2-17 and see Figure 6.   Further, Lieber teaches that the plurality of panels may comprise at least three primary and at least three secondary channels, with three of the secondary panels inter connecting sides of two primary panels and three primary panels and three secondary panels being configured to fold open past vertical, see Figure 8.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Greene, as modified, with primary and secondary panels numbered and configured as claimed and as taught by Lieber, to provide Greene, as modified, with a known substitute configuration for folding ball hopper panels.   As to Claim 24, Sunseri is applied as in Claim 13, with the same obviousness rationale being found applicable. 
s 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greene, in view of Lieber, Gualersi, Kovacs, and Sunseri, and in further view of Qian.  Greene, in view of Lieber, Gualersi, Kovacs, and Sunseri, is applied as in Claim 17, and Qian is applied as in Claims 5-8, with the same obviousness rationale being found applicable.  
Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greene, in view of Lieber, Gualersi, Kovacs, and Sunseri, as applied as in Claim 17, and in further view of Catchpole.  Greene, Lieber, Gualersi, Kovacs, and Sunseri are applied as in Claim 17 and Catchpole is applied as in Claims 2 and 3, with the same obviousness rationale being found applicable.  
Response to Arguments
Applicant’s arguments submitted 14 February 2022 have been considered but are moot in view of the new ground of rejection.
In response to applicant’s argument that the cited prior art does not support a finding of obviousness with regard to an azimuth adjustment system having a wheel in contact with a ground surface, the examiner maintains the position that Greene teaches an azimuth adjustment system including a wheel which moves the launching mechanism to adjust the azimuth angle.  The Sunseri reference teaches that a launch angle adjustment may be accomplished by adjusting the orientation of the entire ball launching system with respect to the ground surface.  The combined teaching the references would have motivated a person of ordinary skill, in the art to configure the system to adjust the azimuth angle as well as the altitude angle by moving the entire system with respect to the ground surface.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The examiner maintains the position that the failure of the Greene reference to teach an azimuth adjustment mechanism configured with a wheel in contact with the ground surface does not overcome a rejection based on the combined teaching of the primary reference together with that of a secondary reference, which teaches the adjustment of a launch angle by adjusting the orientation of the system with respect to the ground surface.
In response to applicant’s argument that Greene teaches away from a system that incorporates a wheel in contact with the ground surface, the examiner maintains the position that cited prior art teaches an alternative to a launch angle adjustment performed by a device mounted on a base of the system and that a device in contact with the ground surface may accomplish the same purpose.  
In response to applicant’s argument that incorporating a system for adjusting the azimuth angle by a wheel in contact with the ground surface would fundamentally alter the principle of operation of the system, the examiner maintains the position that the inventive launching system and Greene each teach a motorized machine for sequentially launching a collection of balls.  Each system employs a motor for rotating a wheel to adjust the azimuth angle of a launched ball.  The inventive launcher substitutes an alternative configuration for adjusting the azimuth angle by rotating the wheel to drive the launching mechanism in an arcuate path.  The principle of operation remains the same. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474.  The examiner can normally be reached on 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        22 February 2022